DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-20 and 23-24 have been canceled.	
Claims 1-9, 21, and 22 have been examined.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.

Applicant argues:
“Jonetat teaches a traditional bowel bidet and toilet fixture and not a bidet washing apparatus 
as per the instant claims


Examiner respectfully disagrees.  Applicant appears to misinterpret the principle that claims are interpreted in the light of the specification.  Applicant argues that a bidet in and of itself cannot be construed as a ‘bidet washing apparatus’.   Applicant is reminded that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re 
	Although the bidet washing apparatus being fitted/retrofitted to an existing toilet (or the like) is disclosed in the specification, this feature was not claimed explicitly.  Nor were the words that are used in the claims defined in the specification to require these limitations.  A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms.  Constant v Advanced Micro-Devices Inc. 7 USPQ 2d 1064.  It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v Advanced Micro-Devices Inc. 7 USPQ 2d 1064.
	In other words, the bidet as taught by Jonetat is considered to be a ‘bidet washing apparatus’ in the broadest, reasonable sense of the term and therefore reads on the claims as instantly presented.


Applicant further argues:
“Wang does not disclose, teach or suggest any bidet washing apparatuses having a universal port, wherein the universal port includes "a solid T-bar shaped rail unit having a proximal end and a distal end, wherein the rail unit is attachable to the bidet washing apparatus; and a 

Examiner respectfully disagrees.  Again, applicant appears to be reading the claims more narrowly than presented.  Wang teaches a solid member (e.g. a body having three dimensions (Dictionary.com)) having a T-shaped rail (the trapezoidal plate (10) forming the top of the ‘T’ and the ribs (11/12) forming the depending portion of the ‘T’) and a complimentary T-shaped unit (see 20 in Fig 10) and therefore meets the claim language as instantly presented. 


Claim Rejections - 35 USC § 103

Claims 1-4, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jonetat (DE 4306269 A1) in view of Wang (US Patent 5,035,389).
Jonetat discloses a device comprising a bidet washing apparatus significantly as claimed, including a bathroom accessory (7) mounted thereto but does not disclose a universal port including a solid T-bar shaped rail unit having a proximal end and a distal end, wherein the rail unit is capable of being attached to a bidet washing apparatus and a complimentary hollow T-bar shaped slider unit (20) having a proximal end and a distal end, wherein the slider unit is reversibly, slidably attachable to the rail unit (Figs 6A-6B).
 	Wang teaches a bathroom accessory which includes a tissue box holder, a toilet paper roll holder, a fragrance bottle holder, or an air freshener holder (5)  having a solid T-bar shaped rail unit (10/11) having a proximal end and a distal end, wherein the rail unit has one or more holes (Fig 2) to attach to a bathroom fixture using screws and a complimentary hollow T-bar shaped slider unit (20) having a proximal end and a distal end, wherein the slider unit is reversibly, slidably attachable to the rail unit (Figs 6A-6B) to facilitate the mounting of a bathroom accessory to a bathroom fixture in a firm .


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to Claims 1-4, 9, 21, and 22 above, and further in view of O’Regan et al (US Patent Application Publication 2014/0319298).
Jonetat and Wang disclose the universal port significantly as claimed, but does not disclose further comprising one or more holes in one of the rail or slider unit and one or more snaps in the other of the rail or  slider unit, wherein the one or more holes receives the one or more snaps.
	O’Regan et al eat a similar dovetailed mounting mechanism comprising one or more holes (40) in a first portion of the mounting mechanism which correspond to the tips of one or more snaps (26) in the other portion of the mounting mechanism (Figs 1-2 and 8-11) which holds the two portions in place but permit easy disengagement of the two portions when desired (Par. 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the port of Jonetat and Wang to include corresponding snaps and holes as taught by O’Regan et al to hold the rail and slider unit together in a positive manner but also permit easy disengagement when desired.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/9/2022